1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   ZOOM IMAGING SOLUTIONS, INC.,          No. 2:19-cv-01544-WBS-KJN
13               Plaintiff,

14       v.                                 MEMORANDUM & ORDER RE: MOTION
                                            TO DISMISS
15   EDWARD ROE; MAXWELL RAMSAY; JON
     CROSSEN; CORINNE FUEREST; ANDREW
16   ALSWEET; KEVIN TOON; JASON
     PEEBLER; ABIGAIL NEAL; POWER
17   BUSINESS TECHNOLOGY LLC; and
     DOES 1 through 100, inclusive,
18
                 Defendants.
19

20
                               ----oo0oo----
21

22            Plaintiff Zoom Imaging Solutions, Inc. (“Zoom”) brings

23   this action against defendants Edward Roe, Maxwell Ramsay, Jon

24   Crossen, Corinne Fuerest, Andrew Alsweet, Kevin Toon, Jason

25   Peebler, Abigail Neal, Power Business Technology LLC (“Power”),

26   and Does 1 through 100, alleging that defendants accessed and

27   used Zoom’s confidential information to build and develop

28   competitor Power’s business, in violation of defendants’
                                        1
1    employment agreements, as well as state and federal law.       Before

2    the court is defendants’ Motion to Dismiss. (Docket No. 23.)

3        I.   Relevant Allegations

4             Zoom provides printing and imaging services to

5    commercial businesses.    (Compl. at 3, ¶ 19.)   Zoom’s services

6    include the sale, installation, and servicing of digital print

7    and copy systems, print services, and software solutions.       (Id.)

8             Zoom develops, acquires, and maintains business

9    information related to its customers, including pricing

10   information, customer preferences and contract renewal

11   information, as well as Zoom’s business, sales, and marketing

12   strategies (collectively the “Confidential Information”).

13   (Compl. at 4, ¶ 23.)     Zoom’s success is attributable to its use

14   of this information.    Zoom therefore invests substantial time,

15   money, and effort developing, acquiring, and maintaining this

16   information.   (Compl. at 4, ¶¶ 21, 22.)

17            The Confidential Information is not generally known.

18   (Compl. at 4, ¶ 25.)     Because it gives Zoom a competitive

19   advantage over persons not in possession of this information,

20   Zoom uses reasonable and diligent efforts to maintain and protect
21   the Confidential Information.    (Compl. at 4, ¶¶ 24, 27.)     Such

22   protection includes multiple levels of restricted access.

23   (Compl. at 11, ¶ 55.)

24            Defendant Power is a competitor of Zoom founded by

25   defendant Roe.   (Compl. at 8, ¶ 48.)    All other named defendants

26   (collectively the “Individual Defendants”) worked for Zoom in
27   various capacities: Roe worked for Zoom as President (Compl. at

28   4, ¶ 28); Peebler as Vice President of Sales (Compl. at 5, ¶ 34),
                                        2
1    Ramsay and Crossen as Regional Sales Managers (Compl. at 5, ¶¶

2    29, 31); Toon and Neal as Account Executives (Compl. at 5, ¶¶ 33,

3    35); Alsweet as a Senior Account Manager (Compl. at 5, ¶ 32); and

4    Fuerst as Zoom’s Leasing Administrator. (Compl. at 5, ¶ 30.)

5              In 2017, Roe signed an Executive Agreement (“2017

6    Executive Agreement”) where he promised to refrain from using

7    Confidential Information to solicit Zoom’s customers or employees

8    for a period of two years after the termination of his

9    employment.   (Compl. at 5, ¶ 36.)    Between 2005 and 2018, all

10   Individual Defendants received and acknowledged receipt of Zoom’s

11   employee handbook (“Employee Handbook”).    (Compl. at 6, ¶ 37-45).

12   The handbook required employees to safeguard confidential

13   information and prohibited employees from removing, using, or

14   sending copies of any company records without prior approval of

15   the President of Zoom.   Id.   In 2019, Roe signed an employment

16   separation agreement and release (“2019 Separation Agreement”)

17   which prohibited Roe from making disparaging comments about Zoom

18   after his employment terminated. (Compl. at 7, ¶ 46.)

19             Defendant Roe founded Power in 2019.    (Compl. at 8, ¶

20   48.)   While still employed with Zoom, Roe solicited Zoom’s
21   employees with job offers to work at Power.    (Compl. at 8, ¶ 49.)

22   Before and after the Individual Defendants left Zoom for Power,

23   defendants “accessed, downloaded, and emailed Zoom’s confidential

24   information and/or trade secrets” (Compl. at 8, ¶ 50), including

25   customers’ lease information (Compl. at 8, ¶ 50(a), (d)), pricing

26   formulas (Compl. at 8, ¶ 50(b)), business plans (Compl. at 9, ¶
27   50(c)), and files assigned to defendant Crossen. (Compl. at 9, ¶

28   50(e).)   Defendants accessed the information in a manner that
                                       3
1    exceeded Zoom’s authorization.     (Compl. 1, ¶ 54.)   With Zoom’s

2    Confidential Information, defendants interfered with plaintiff’s

3    contracts with at least 74 customers.    (Compl. at 10, ¶ 51.)

4    Further, by transmitting and conveying Zoom’s information,

5    defendants have diminished Zoom’s goodwill and standing among its

6    customers. (Compl. at 10, ¶ 52.)

7              Plaintiff alleges the following nine causes of action:

8    (1) breach of contract, (2) breach of implied covenant of good

9    faith and fair dealing, (3) violation of the California Uniform

10   Trade Secrets Act, (4) violation of the Defend Trade Secrets Act,

11   (5) intentional interference with contractual relations, (6)

12   violation of the Computer Fraud and Abuse Act, (7) breach of

13   fiduciary duty, (8) breach of loyalty, and (9) unfair business

14   practices.

15       II.   Legal Standard

16             On a Rule 12(b)(6) motion, the inquiry before the court

17   is whether, accepting the well-pleaded allegations in the

18   complaint as true and drawing all reasonable inferences in the

19   plaintiff’s favor, the plaintiff has stated a claim to relief

20   that is plausible on its face.     See Ashcroft v. Iqbal, 556 U.S.
21   662, 678 (2009).   The court, however, is “not required to accept

22   as true allegations . . . that are merely conclusory, unwarranted

23   deductions of fact, or unreasonable inferences.”       Seven Arts

24   Filmed Entm't, Ltd. v. Content Media Corp. PLC, 733 F.3d 1251,

25   1254 (9th Cir. 2013).   “The plausibility standard is not akin to

26   a ‘probability requirement,’ but it asks for more than a sheer
27   possibility that a defendant has acted unlawfully.”      Id.

28       III. Discussion
                                        4
1                A.    Breach of Contract Claim (Count One)

2                Plaintiff’s claim for breach of contract arises out of

3    three documents: Defendant Roe’s 2017 Executive Agreement,

4    Defendant Roe’s 2019 Separation Agreement signed at the end of

5    his employment, and the Individual Defendants’ Employee Handbooks

6    received on dates ranging from 2005 to 2018.      (Compl. at 12, ¶¶

7    61, 62, 63.)

8                In California, to allege a cause of action for breach

9    of contract, plaintiff must plead “(1) the existence of a

10   contract, (2) defendant’s breach, (3) plaintiff’s performance or

11   excuse for nonperformance, and (4) the resulting damages to the

12   plaintiff.”      Oasis W. Realty, LLC v. Goldman, 51 Cal. 4th 811,

13   821 (2011).

14               Under Rule 10 of the Federal Rules of Civil Procedure,

15   “each claim founded on a separate transaction or occurrence . . .

16   must be stated in a separate count” if doing so “would promote

17   clarity.”   Fed. R. Civ. P. 10(b).      “Courts have required separate

18   counts where multiple claims are asserted, where they arise out

19   of separate transactions or occurrences, and where separate

20   statements will facilitate a clear presentation.”        Bautista v.
21   Los Angeles Cty., 216 F.3d 837, 840–41 (9th Cir. 2000).

22   Defendants object to plaintiff’s “lumping” of allegations related

23   to three different contracts under a single claim.       (Motion to

24   Dismiss at 6).     The court agrees the plaintiff must separate the

25   claims.

26               Plaintiff alleges the violation of three different
27   contracts by eight named defendants, and up to 100 unnamed ones.

28   Each of the contracts under this claim constitutes a separate
                                         5
1    transaction or occurrence.   Most obviously, some of the Employee

2    Handbook agreements were signed over a decade before Roe signed

3    the Executive Agreement in 2017, and the Individual Defendants

4    other than Roe are not parties to defendant Roe’s 2017 and 2019

5    agreements.   Further, plaintiff has not alleged that defendant

6    Roe’s 2019 Agreement, which prevents Roe from making disparaging

7    comments about Zoom, modifies or is related to Roe’s 2017

8    Executive Agreement, which governed his confidentiality

9    obligations during his employment.      The agreements at issue under

10   this claim are therefore separate transactions.

11            Stating the allegations for each contract in separate

12   counts is necessary for clarity and reviewability.       This court

13   has previously dismissed complaints under Rule 10(b) where “the

14   claims do not identify which of the many factual allegations

15   apply to each specific claim.”   Haney v. Bondoc, No. CV 1-07-

16   1222-GMS, 2009 WL 926887, at *2 (E.D. Cal. Apr. 3, 2009).       Such

17   is the case here.   Under the “Breach of Contract” heading in the

18   Complaint, plaintiff indiscriminately incorporates paragraphs 1

19   through 59 of the Complaint, quotes each of the three agreements,

20   and then asserts that “the Individual Defendants materially
21   breached each and every one of the obligations described above

22   by, among other things, acquiring, disclosing and using Zoom’s

23   sensitive, confidential, and proprietary information and trade

24   secrets and failing to promptly return all of Zoom’s proprietary

25   information upon termination of each of their employment.”

26   (Compl. at 14, ¶ 68.)   The allegations do not identify which
27   actions violated which contract.       As it stands, the Complaint

28   precludes “meaningful review [of] the complaint,” Haney, 2009 WL
                                        6
1    926887, at 2*, because the court cannot determine what the claims

2    purport to be or whether they are well-pleaded.    Separation of

3    the allegations into separate counts is therefore necessary for

4    clarity.

5
                 B.    Breach of Implied Covenant of Good Faith and Fair
6                      Dealing (Count Two)
7                In California, there is “an implied covenant of good
8    faith and fair dealing in every contract that neither party will
9    do anything which will injure the right of the other to receive
10   the benefits of the agreement.”     Reinhardt v. Gemini Motor
11   Transp., 879 F. Supp. 2d 1138, 1144 (E.D. Cal. 2012) (citing
12   Kransco v. Am. Empire Surplus Lines Ins. Co., 23 Cal.4th 390, 400
13   (2000)).    To plead a breach of the covenant of good faith and
14   fair dealing plaintiff must allege that “(1) the parties entered
15   into a contract; (2) the plaintiff fulfilled his obligations
16   under the contract; (3) any conditions precedent to the
17   defendant's performance occurred; (4) the defendant unfairly
18   interfered with the plaintiff's rights to receive the benefits of
19   the contract; and (5) the plaintiff was harmed by the defendant's
20   conduct.”   Id.   “Importantly, to state a claim for breach of the
21   implied covenant of good faith and fair dealing, a plaintiff must
22   identify the specific contractual provision that was frustrated.”
23   Ahmadi v. United Cont'l Holdings, Inc., No. 1:14-CV-00264-LJO,
24   2014 WL 2565924, at *6 (E.D. Cal. June 6, 2014) (citing Plastino
25   v. Wells Fargo Bank, 873 F.Supp.2d 1179, 1191 (N.D.Cal.2012).
26               The court must dismiss plaintiff’s claim because it
27   fails to identify the specific contractual provision frustrated
28
                                        7
1    by defendants’ conduct.    See id.; Plastino, 873 F. Supp. 2d 1191;

2    Perez v. Wells Fargo Bank, N.A., No. C-11-02279 JCS, 2011 WL

3    3809808, at *18 (N.D. Cal. Aug. 29, 2011).    Plaintiff merely

4    incorporates by reference all previous paragraphs, including the

5    three contracts.    (Compl. at 15, ¶ 73.)   Plaintiff then lists, in

6    one paragraph, around eight different collective actions by

7    defendants that allegedly breached the implied covenant of good

8    faith and fair dealing.    (Compl. at 15, ¶ 75.)   The Complaint

9    does not identify the contract or the provision the defendants’

10   conduct frustrates.   The court cannot evaluate, for example, what

11   the “benefits of the contract” are without a reference to the

12   contract.   See Reinhardt, 879 F. Supp. 2d at 1144; see also,

13   e.g., Ahmadi, 2014 WL 2565924, at *6 (identifying the benefits of

14   a contract to determine if plaintiff correctly alleges that

15   defendant’s conduct interfered with such benefits).     The court

16   must therefore dismiss this claim.

17
                 C.   Misappropriation of Trade Secrets in Violation of
18                    the California Uniform Trade Secrets Act (Count
                      Three)
19
                 To state a valid claim for misappropriation of trade
20
     secrets under the California Uniform Trade Secrets Act (CUTSA),
21
     Cal. Civ. Code §§ 3426 et seq., a plaintiff must allege that “(1)
22
     the plaintiff owned a trade secret, (2) the defendant acquired,
23
     disclosed, or used the plaintiff’s trade secret through improper
24
     means, and (3) the defendant’s actions damaged the plaintiff.”
25
     E. & J. Gallo Winery v. Instituut Voor Landbouw-En
26
     Visserijonderzoek, No. 117CV00808DADEPG, 2018 WL 2463869, at *3
27
     (E.D. Cal. June 1, 2018 (quoting Cytodyn, Inc. v. Amerimmune
28
                                       8
1    Pharm., Inc., 160 Cal. App. 4th 288, 297 (2008)).

2              Defendants do not contest that plaintiff has

3    sufficiently pleaded improper acquisition or disclosure of

4    alleged trade secrets, including, for example, disclosure of

5    information to defendant Power beyond the authorization granted

6    by the Employee Handbook.   (Compl. at 17 ¶¶ 82, 86); cf. E. & J.

7    Gallo Winery, 2018 WL 2463869, at *6 (“[B]ecause defendants were

8    allegedly given access to plaintiffs’ trade secrets pursuant to a

9    non–disclosure agreement, plaintiffs must plead facts which, if

10   proven to be true, would show that the defendant used the

11   information in a manner not authorized by the parties’

12   agreement.”).   Defendants also do not contest that the

13   allegations sufficiently plead damages.   (See Compl. at ¶¶ 59,

14   88.)   Defendants contest only whether plaintiff has sufficiently

15   identified the trade secrets at issue.

16                   1.   Identification of Trade Secrets -- Legal
                          Standard
17

18
               A “trade secret” under the CUTSA is defined as
19
     “information, including a formula, pattern, compilation, program,
20
     device, method, technique, or process that: (1) [d]erives
21
     independent economic value, actual or potential, from not being
22
     generally known to the public or to other persons who can obtain
23
     economic value from its disclosure or use; and (2) [i]s the
24
     subject of efforts that are reasonable under the circumstances to
25
     maintain its secrecy.”   Cal. Civ. Code § 3426.1(d).
26
               At the pleading stage, “a plaintiff need not ‘spell out
27
     the details of the trade secret.’”   Alta Devices, Inc. v. LG
28
                                      9
1    Elecs., Inc., 343 F. Supp. 3d 868, 881 (N.D. Cal. 2018) (quoting

2    Autodesk, Inc. v. ZWCAD Software Co., 2015 WL 2265479, at *5

3    (N.D. Cal. May 13, 2015)); see also E. & J. Gallo, 2018 WL

4    2463869, at *3.     “To so require would mean that the complainant

5    would have to destroy the very thing for which he sought

6    protection by making public the secret itself.”     TMX Funding,

7    Inc. v. Impero Techs., Inc., No. C 10-00202 JF (PVT), 2010 WL

8    2509979, at *3 (N.D. Cal. June 17, 2010).     However, “the

9    complaint must do more than describe the subject matter of the

10   trade secrets in a ‘vague and conclusory’ manner.”      E. & J.

11   Gallo, 2018 WL 2463869, at *3 (quoting Bladeroom Grp. v.

12   Facebook, Inc., No. 5:15–cv–01370–EJD, 2015 WL 8028294, at *3

13   (N.D. Cal. Dec. 7, 2015).     The plaintiff must “describe the

14   subject matter of the trade secret with sufficient particularity

15   to separate it from matters of general knowledge in the trade or

16   of special persons who are skilled in the trade, and to permit

17   the defendant to ascertain at least the boundaries within which

18   the secret lies.”      Alta Devices, 343 F. Supp. 3d at 881.

19                     2.   Application

20            Plaintiff states that “in connection with its business,
21   Zoom has developed and/or acquired and maintained certain

22   business information, including, but not limited to, customer

23   contact information; pricing, costs, margins, and purchase

24   histories, supplier rates; information on customer likes,

25   preferences, dislikes, purchase patters and contract renewal

26   information; financial information concerning Zoom, and its
27   customers; comprehensive financing packages; internal employee

28   costs; and Zoom’s business, sales and marketing strategies and
                                          10
1    plans (collectively the “Confidential Information”).”    (Compl. at

2    4, ¶ 23.)   Plaintiff does not claim, however, that all of this

3    Confidential Information constitutes trade secrets.     Rather,

4    plaintiff alleges that the trade secrets at issue are part of

5    this Confidential Information.    (Compl. at 17, ¶ 79 (“Zoom is/was

6    the rightful owner of the Confidential Information, including but

7    not limited to, trade secrets.”).)

8                Defendants argue that plaintiff’s allegations do not

9    sufficiently notify defendants of the “boundaries within which

10   the [trade] secret[s] lie” because the list of Confidential

11   Information is not exhaustive.   The Confidential Information is

12   “business information, including, but not limited to” the items

13   listed.    (Compl. at 4, ¶ 23 (emphasis added).)

14               When asked at oral argument where plaintiff has

15   identified the general categories or descriptions of the

16   purported trade secrets, counsel pointed to paragraph 86 of the

17   Complaint, which simply alleges “that defendants “used Zoom’s

18   trade secrets and other confidential business information . . .

19   including the use of valuable information regarding customers’

20   contract particulars (including, without limitation pricing and
21   end date).”   (Compl. at 18, ¶ 24.)   That language neither

22   identifies the purported trade secrets nor clarifies the general

23   category of the purported trade secrets.    Both the list of

24   Confidential Information and the language in paragraph 86 fail to

25   distinguish between the Confidential Information and the trade

26   secrets.    Because the list of Confidential Information is not
27   exhaustive, and because the trade secrets are an unknown subset

28   of the indefinite Confidential Information, plaintiff does not
                                      11
1    sufficiently identify anything.    The Complaint gives defendants

2    no clue whatsoever about what information forms the basis of

3    plaintiff’s misappropriation claim.

4              Indeed, plaintiff’s factual allegations with respect to

5    the trade secrets at issue look like those that other courts have

6    deemed too vague.   For example, in Space Data Corp. v. X, No. 16–

7    cv–03260–BLF, 2017 WL 5013363, at *2 (N.D. Cal. Feb. 16, 2017),

8    the plaintiff purported to identify the trade secrets at issue by

9    alleging that they involved “data on the environment in the

10   stratosphere” and “data on the propagation of radio signals from

11   stratospheric balloon-based transceivers.”    Id.   The court

12   granted defendant’s motion to dismiss because plaintiff’s “high-

13   level overview” of its purported trade secrets was too vague.

14   Id.   Zoom’s allegations are more vague than those in Space Data.

15   The Space Data plaintiff at least identified a general topic.

16   Zoom refers only to “business information” and “valuable

17   information.”   (Compl. at 18, ¶¶ 23, 86).   These allegations do

18   not sufficiently identify the trade secrets at issue.     The court

19   must therefore dismiss this claim.

20             D. Defend Trade Secrets Act Claim (Count Four)
21             Under the Defend Trade Secrets Act (DTSA), “[a]n owner

22   of a trade secret that is misappropriated may bring a civil

23   action . . . if the trade secret is related to a product or

24   service used in, or intended for use in, interstate or foreign

25   commerce.” 18 U.S.C. § 1836(b)(1).     “The elements of

26   misappropriation under the DTSA are similar to those under the
27   CUTSA, except that the DTSA applies only to misappropriations

28   that occur or continue to occur on or after its date of enactment
                                       12
1    on May 11, 2016.”     Alta Devices, 343 F. Supp. 3d at 877 (internal

2    citations omitted).    Therefore, to state a valid claim for

3    misappropriation of trade secrets under DTSA, a plaintiff must

4    allege that “(1) the plaintiff owned a trade secret, (2) the

5    defendant acquired, disclosed, or used the plaintiff’s trade

6    secret through improper means, and (3) the defendant’s actions

7    damaged the plaintiff.”    E. & J. Gallo, 2018 WL 2463869, at *3.

8             As in its response to plaintiff’s CUTSA claim,

9    defendants do not contest that plaintiff has sufficiently pleaded

10   improper acquisition or disclosure of alleged trade secrets.

11   Defendants also do not contest that plaintiff sufficiently

12   pleaded damages. Defendants contest only whether plaintiff has

13   sufficiently identified the trade secrets at issue.

14            “DTSA and the CUTSA share the same pleading

15   requirements for the identification of trade secrets.”       Alta

16   Devices, 343 F. Supp. 3d at 881.       Because plaintiff’s allegations

17   were not sufficiently particular under the CUTSA, they are also

18   insufficient under the DTSA.    See id. at 881-82 (finding

19   sufficient particularity under both statutes simultaneously).

20   The court therefore will dismiss this claim.
21            E.    Common Law Claims

22            Defendant argues that plaintiff’s four common law

23   claims for intentional interference with contractual relations,

24   breach of fiduciary duty, breach of loyalty, and unfair business

25   practices are preempted by the CUTSA and must be dismissed.

26            Because the CUTSA has a “‘comprehensive structure and
27   breadth, courts have found ‘that breadth suggests a legislative

28   intent to preempt the common law.’”      Copart, Inc. v. Sparta
                                       13
1    Consulting, Inc., 277 F. Supp. 3d 1127, 1156 (E.D. Cal. 2017)

2    (internal citations omitted) (quoting AccuImage Diagnostics Corp.

3    v. Terarecon, Inc., 260 F. Supp. 2d 941, 953 (N.D. Cal. 2003);

4    I.E. Assocs. v. Safeco Title Ins. Co., 39 Cal. 3d 281, 285

5    (1985)).

6               The CUTSA includes an express preemption provision.

7    Cal. Civ. Code § 3426.7.    The provision “expressly allows

8    contractual and criminal remedies, whether or not based on trade

9    secret misappropriation.” Copart, 277 F. Supp. 3d at 1157

10   (quoting K.C. Multimedia, Inc. v. Bank of Am. Tech. & Operations,

11   Inc., 171 Cal.App.4th 939, 954 (2009)).     “At the same time, §

12   3426.7 implicitly preempts alternative civil remedies based on

13   trade secret misappropriation.”     Id. (quoting K.C. Multimedia,

14   171 Cal.App.4th at 954).

15               “[T]he determination of whether a claim is based on

16   trade secret misappropriation is largely factual.”      Deerpoint

17   Grp., Inc. v. Agrigenix, LLC, 345 F. Supp. 3d 1207, 1236 (E.D.

18   Cal. 2018) (quoting Angelica Textile Servs., Inc. v. Park, 220

19   Cal.App.4th 495, 505 (2013)).      The CUTSA preempts civil, non-

20   contract claims “based on the same nucleus of facts as trade
21   secret misappropriation.”    Id.   “In other words, preemption

22   generally applies where there is no material distinction between

23   the wrongdoing underlying the CUTSA claim and the non-CUTSA

24   claim.”    Ikon, 2010 WL 5129293, at *3.   “Preemption is not

25   triggered where the facts in an independent claim are similar to,

26   but distinct from, those underlying the misappropriation claim.”
27   Farmers Ins. Exch. v. Steele Ins. Agency, Inc., No. 2:13-CV-

28   00784-MCE, 2013 WL 3872950, at *7 (E.D. Cal. July 25, 2013).        To
                                        14
1    avoid preemption, plaintiff’s common law claims must therefore be

2    “based on more than just the misappropriation of Plaintiffs'

3    trade secrets.”    Leatt Corp. v. Innovative Safety Tech., LLC, No.

4    09-CV-1301-IEG (POR), 2010 WL 2803947, at *6 (S.D. Cal. July 15,

5    2010).    If a claim is not preempted under the CUTSA, the court

6    must then evaluate whether the allegations sufficiently state a

7    claim.    See Ikon, 2010 WL 5129293, at *3.

8
                       1.   Intentional Interference with Contractual
9                           Relations (Count Five)
10                          a.   Preemption
11              Plaintiff alleges that defendants “intended to
12   interfere” with Zoom’s contractual relationships.       (Compl. at 22,
13   ¶ 109.)   Plaintiff’s claim certainly relies, at least in part, on
14   its allegations of trade secret misappropriation.      Plaintiff
15   incorporates paragraphs 1 through 105 (Compl. at 22, ¶ 107), and
16   alleges that “customers were solicited to transfer their account
17   to Power utilizing Zoom’s confidential information and trade
18   secrets” (Compl. at 23, ¶ 114).     These allegations rely on the
19   theft of trade secrets, so any action relying on these
20   allegations is preempted by the CUTSA.
21              However, allegations in plaintiff’s complaint, which
22   for some reason plaintiff’s counsel apparently disavowed at oral
23   argument, also include that defendant Roe lied to Toshiba, then a
24   Zoom equipment provider, about Zoom’s parent company Xerox
25   shutting down all Zoom operations.       (Compl. at 24, ¶ 115).    Roe
26   allegedly contacted Toshiba to communicate that “Zoom was closed
27   and would no longer be able to service any customers with Toshiba
28
                                       15
1    equipment.”     (Compl. at 27, ¶ 132.)

2               Plaintiff’s allegations sufficiently plead wrongful

3    conduct distinct from the alleged misappropriation of trade

4    secrets.   Roe’s alleged lying to Toshiba is not part of

5    plaintiff’s misappropriation allegations and does not rely on

6    defendants using the misappropriated information.         “Because this

7    allegation arises from facts different from the claim of

8    misappropriation of trade secrets, the claim is not preempted by

9    CUTSA” to the extent that it relies on non-theft allegations.

10   Ikon, 2010 WL 5129293, at *4; Copart, 277 F. Supp. 3d at 1160.

11                             b.   Sufficiency of Pleadings

12              To plead a cause of action for intentional interference

13   with contractual relations, plaintiff must allege “(1) a valid

14   contract between plaintiff and a third party; (2) defendant's

15   knowledge of this contract; (3) defendant's intentional acts

16   designed to induce a breach or disruption of the contractual

17   relationship; (4) actual breach or disruption of the contractual

18   relationship; and (5) resulting damage.”         Walters v. Fid. Mortg.

19   of CA, 730 F. Supp. 2d 1185, 1210 (E.D. Cal. 2010).

20              Plaintiff fails to sufficiently plead this claim.
21   First, plaintiff does allege the existence of valid contractual

22   relationship with Toshiba.        (Compl. at 22, ¶ 108; 24, ¶ 115.)

23   Second, defendants were allegedly aware of this contract.

24   (Compl. at 23, ¶ 115.)         Defendants’ statements to Toshiba that

25   Zoom would “no longer be able” to service customers with Toshiba

26   equipment shows awareness of an existing contractual
27   relationship.     (Id.)    Plaintiff thus satisfies the first and

28   second prongs.
                                           16
1              Third, plaintiff satisfies the third prong because it

2    sufficiently alleges intentional acts designed to disrupt the

3    contractual relationship.    Plaintiff pleads that defendants told

4    Toshiba false information about Zoom to get Toshiba “to authorize

5    Power as a distributor in the same geographic area as Zoom,” to

6    “undercut Zoom’s business model,” and “to divert Zoom’s existing

7    customers to Power.”    (Id.)   Interference is “certain or

8    substantially certain to occur” where defendants tell Zoom’s

9    client that Zoom would no longer provide a service.     See Walters,

10   730 F. Supp. 2d at 1210.

11             Plaintiff, does not satisfy the fourth prong, however,

12   because it does not allege actual breach of Toshiba’s contract

13   with Zoom. Plaintiff alleges only that Power obtained better

14   pricing terms from Toshiba than Zoom.     (Compl. at 24, ¶ 115.)

15   Plaintiff does not allege that Toshiba or plaintiff breached any

16   of the terms in their contract.    Because plaintiff fails to

17   satisfy the actual breach requirement, plaintiff has failed to

18   state a claim for intentional interference with contractual

19   relations.   The court will therefore dismiss this claim.

20                   2.     Breach of Fiduciary Duty (Count Seven)
21                          a.   Preemption

22             According to plaintiff, defendants breached their

23   fiduciary duties not to “misappropriate trade secrets or

24   confidential information, solicit employees to leave their

25   employment, or assist potential competitors.”     (Compl. at 26, ¶

26   130.)   Defendants allegedly solicited Zoom’s employees, promised
27   Zoom’s employees certain salaries and business opportunities,

28   sought business opportunities for Power, instructed Zoom’s
                                       17
1    customers to cancel Zoom’s service, and modified financial

2    arrangements to ease in transfer of accounts to power.     Also, Roe

3    allegedly lied and pitched preferred pricing terms to Toshiba.

4    (Compl. at 27, ¶ 132.)     Defendants allegedly committed these acts

5    “while still working for Zoom.”      (Id.)

6             Most of plaintiff’s allegations rely on the same

7    wrongful conduct alleged under the misappropriation of trade

8    secrets claim.     According to plaintiff, defendants “used the

9    confidential information . . . to solicit employees from Zoom’s

10   current employees.”     (Compl. at 18, ¶ 86.)   Defendants allegedly

11   also “used the confidential information . . . to solicit business

12   for their own benefit.”     (Id.)   Similarly, defendants relied on

13   “confidential lease information for an existing Zoom customer” to

14   give the customer “detailed instructions” to “cancel services

15   with Zoom.”    (Compl. at 8, ¶ 50(a).)    Finally, that same

16   confidential lease information was used to “unbundl[e]” the

17   customer “to facilitate transfer to Power.”     (Id.)   None of these

18   factual allegations rely on “non-theft related allegations.”      See

19   Copart, 277 F. Supp. 3d at 1160.

20            Roe’s alleged lie to Toshiba, however, constitutes a
21   wrongful action by defendant independent of the misappropriation

22   allegations.     Plaintiff states that “Roe represented to Toshiba

23   that Zoom was closed and would no longer be able to service any

24   customers with Toshiba equipment in order to mislead Toshiba into

25   agreeing to authorize Power as a distributor in the same

26   geographic area as Zoom, and to provide Power with lower,
27   preferred pricing terms compared to those available to Zoom.”

28   (Compl. 27, at ¶ 132.)     Plaintiff thus alleges two acts.    First,
                                         18
1    Roe spread false and damaging information about his employer to

2    Toshiba.   Second, Roe offered Toshiba a deal he knew would be

3    competitive because he knew the details of Toshiba’s deal with

4    Zoom.   The complaint does not suggest that defendant referenced

5    the stolen information to lie to Toshiba, but it does describe

6    defendant’s undercutting of Zoom’s prices with the use of the

7    misappropriated information.    (Compl. at 16, ¶ 75.)    “In

8    construing these facts in the light most favorable to Plaintiff

9    as required under Rule 12(b)(6),” Roe’s alleged prejudicial

10   lying, separate from his pricing offers to Toshiba, “can form an

11   independent nucleus for a breach of fiduciary duty claim.”       See

12   Ali, 544 F. Supp. 2d at 1070.

13                        b.   Sufficiency of the Pleadings

14              “The elements of a breach of fiduciary duty claim are

15   (1) existence of a fiduciary relationship; (2) breach of the

16   fiduciary duty; and (3) damage proximately caused by that

17   breach.”   Lane v. Vitek Real Estate Indus. Grp., 713 F. Supp. 2d

18   1092, 1104 (E.D. Cal. 2010).    Plaintiff pleads this cause of

19   action against defendants Roe, Ramsay, Neal, and Toon.     However,

20   because the only allegations that can sustain this claim involve
21   only Roe, the court dismisses this claim against Ramsay, Neal,

22   and Toon, and evaluates this claim only as to Roe’s conduct.

23                             i.    Fiduciary Relationship

24              Plaintiff adequately alleges the existence of a

25   fiduciary relationship with Roe.      Employers have fiduciary

26   relationships with corporate officers and members of the
27   employer’s board of directors as a matter of law.      Rita Med.

28   Sys., Inc. v. Resect Med., Inc., No. C 05-03291 WHA, 2007 WL
                                      19
1    161049, at *6 (N.D. Cal. Jan. 17, 2007).        Roe was a corporate

2    officer and therefore had a fiduciary relationship with Zoom.

3    (See Compl. at 4, ¶ 28.)

4                                ii.    Breach of Duty

5             Plaintiff sufficiently alleges Roe’s breach of

6    fiduciary duty.    According to plaintiff, Roe “represented to

7    Toshiba that Zoom was closed and would no longer be able to

8    service any customers with Toshiba equipment,” contrary to the

9    interests of his employer, Zoom.         (Compl. at 27, ¶ 132.)

10   Plaintiff’s allegations thus satisfy the second prong.            Cf. Buick

11   v. World Sav. Bank, 565 F. Supp. 2d 1152, 1159 (E.D. Cal. 2008)

12   (finding a breach where plaintiff alleged that defendant

13   “knowingly acted against plaintiffs' best interests and instead

14   acted on behalf of World whose interests were adverse to

15   plaintiffs.”).

16                               iii.    Damages

17            Plaintiff alleges damages stemming from Roe’s lies to

18   Toshiba, including Toshiba’s authorization of Power as a

19   distributor in the same geographic area as Zoom and the damages

20   caused by such authorization.       (Compl. at 27, ¶¶ 132, 133.)
21   Plaintiff thus has sufficiently pleaded a claim for breach of

22   fiduciary duty against defendant Roe.

23                     3.   Breach of Loyalty (Count Eight)

24                          a.   Preemption

25            Plaintiff allegations under this claim are very similar

26   to those under the breach of fiduciary duty claim.        This court
27   finds no reason to conclude differently here: plaintiff’s

28   allegation that Roe, during his employment at Zoom, lied to
                                         20
1    Toshiba about Xerox closing all Zoom operations is a wrongful

2    action independent of the theft of information.       This claim

3    therefore is not preempted by the CUTSA to the extent that it

4    relies on non-theft allegations.       See Copart, 277 F. Supp. 3d at

5    1160.       As before, because the only allegations independent of the

6    theft allegations involve only Roe, the court dismisses this

7    claim against defendants Ramsay, Neal, and Toon, and considers

8    the sufficiency of the allegations only as to Roe.

9                             b.   Sufficiency of Pleadings

10                 California Labor Code § 2863 imposes on employees a

11   duty of loyalty to their employer.       Pollara v. Radiant Logistics

12   Inc, No. CV 12-0344 GAF (SPX), 2013 WL 12113385, at *7 (C.D. Cal.

13   May 30, 2013.)       Section 2863 requires any “employee who has any

14   business to transact in his own account, similar to that

15   entrusted to him by his employer, [to] always give the preference

16   to the business of the employer.”1

17                 To state a claim for breach of the duty of loyalty, a

18   plaintiff must plead: “(1) the existence of a relationship giving

19   rise to a duty of loyalty; (2) one or more breaches of that duty;

20   and (3) damage proximately caused by that breach.”       E.D.C.
21   Techs., Inc. v. Seidel, 216 F. Supp. 3d 1012, 1016 (N.D. Cal.

22   2016).

23

24           1 Plaintiff also alleges that defendants breached the
     duty of loyalty imposed under California Labor Code § 2860.
25   (Compl. at 27, ¶ 136.) Section 2860 forbids employees from
26   keeping anything acquired “lawfully or unlawfully” during or
     after their employment. Cal. Lab. Code. § 2860. A claim for a
27   violation of this section relies only on theft allegations, so it
     is preempted by the CUTSA. This court therefore proceeds only
28   under the duty of loyalty imposed under Section 2863.
                                     21
1              Plaintiff sufficiently pleads this claim.      First,

2    plaintiff alleges the existence of an employer-employee

3    relationship between Zoom and Roe. (Compl. at 27, ¶ 135.)      Such a

4    relationship gives rise to a duty of loyalty and satisfies the

5    first prong.     E.D.C. Techs., 216 F. Supp. 3d at 1016 (“California

6    courts . . . use[ ] broad language suggesting that all employees

7    owe a duty of loyalty to their employers.”)

8              Second, plaintiff also claims at least one breach of

9    that duty in its allegations that Roe, during his employment with

10   Zoom, called Toshiba to lie about Xerox shutting down all Zoom

11   operations.     (Compl. at 27, ¶ 132.)   Roe failed to “give the

12   preference to the business of [his] employer” because he lied to

13   his employer’s client to make his new business look more

14   favorable.     Plaintiff’s allegations therefore satisfy the second

15   prong.

16             Third, plaintiff alleges damages stemming from

17   defendant’s lying, including Toshiba’s authorization of Zoom’s

18   competitor as a distributor and the economic damages caused by

19   such authorization.     (Compl. at 27, ¶¶ 132, 133.)   Plaintiff thus

20   satisfies the third prong has sufficiently pleaded a claim for
21   breach of duty of loyalty against Roe.

22
                       4.   Unfair Business Practices in Violation of the
23                          California Unfair Competition Law (Count
                            Nine) – Preemption
24
               California’s Unfair Competition Law “establishes three
25
     varieties of unfair competition -- acts or practices which are
26
     unlawful, or unfair, or fraudulent. An act can be alleged to
27
     violate any or all of the three prongs of the UCL.”      Herron v.
28
                                       22
1    Best Buy Co. Inc., 924 F. Supp. 2d 1161, 1168 (E.D. Cal. 2013);

2    Cal. Bus. & Prof. Code § 17200 et seq.    Zoom alleges that

3    defendants acted unlawfully and unfairly, but not fraudulently.

4             Plaintiff’s claim that defendants acted unlawfully is

5    explicitly based on the same nucleus of facts as trade secret

6    misappropriation.   According to plaintiff, defendants acted

7    unlawfully because they acted in violation of the CUTSA.      The

8    claims are thus identical and “there is no material distinction

9    between the wrongdoing underlying” the two claims.    See Ikon,

10   2010 WL 5129293, at *3.    The CUTSA thus preempts this claim.

11            Plaintiff’s claim that defendants acted unfairly

12   similarly relies on the same wrongful actions as those under the

13   misappropriation claim.    Defendants allegedly acted unfairly

14   because violated “violate[d] laws governing confidential,

15   proprietary, and trade secret information,” and “use[d] Zoom’s

16   confidential and proprietary business information” to solicit

17   employees and customers.    (Compl. at 29, ¶ 145.)   Plaintiff’s

18   claim here, like its CUTSA claim, relies on the access, download,

19   and emailing of Zoom’s confidential information, and is therefore

20   preempted under the CUTSA.
               F.   Computer Fraud and Abuse Act Claim (Count Six)
21
              The Computer Fraud and Abuse Act (CFAA), 18 U.S.C §
22
     1030, “prohibits a number of different computer crimes, the
23
     majority of which involve accessing computers without
24
     authorization or in excess of authorization, and then taking
25
     specified forbidden actions, ranging from obtaining information
26
     to damaging a computer or computer data.”    LVRC Holdings LLC v.
27
     Brekka, 581 F.3d 1127, 1131 (9th Cir. 2009).
28
                                      23
1                The CFAA permits “[a]ny person who suffers damage or

2    loss by reason of a violation of this section [to] maintain a

3    civil action against the violator to obtain compensatory damages

4    and injunctive relief or other equitable relief.”        18 U.S.C. §

5    1030(g).    Such a civil action, however, “may be brought only if

6    the conduct involves 1 of the factors set forth in subclauses

7    (I), (II), (III), (IV), or (V) of subsection (c)(4)(A)(i).”         Id.

8    To state a private cause of action, a plaintiff therefore must

9    allege “that the defendant violated one of the provisions of §

10   1030(a)(1)-(7), and that the violation involved one of the

11   factors listed” in § 1030(c)(4)(A)(1).2     Brekka, 581 F.3d at

12   1131.

13               Plaintiff brings this claim based on a violation of 18

14   U.S.C.     1030(a)(2)(C).   (Compl. at 26, ¶ 125.)    To successfully

15   bring such a claim, plaintiff must show that defendants: (1)

16   intentionally accessed a computer, (2) without authorization or

17   exceeding authorized access, and that they (3) thereby obtained

18   information (4) from any protected computer.         Plaintiff must also

19   show that one of the factors listed under § 1030(c)(4)(A)(1)

20
          2    Factors in § 1030(c)(4)(A)(1) include: (i) loss to 1 or
21   more persons during any 1–year period (and, for purposes of an
22   investigation, prosecution, or other proceeding brought by the
     United States only, loss resulting from a related course of
23   conduct affecting 1 or more other protected computers)
     aggregating at least $5,000 in value; (ii) the modification or
24   impairment, or potential modification or impairment, of the
     medical examination, diagnosis, treatment, or care of 1 or more
25   individuals; (iii) physical injury to any person; (iv) a threat
26   to public health or safety; or (v) damage affecting a computer
     system used by or for a government entity in furtherance of the
27   administration of justice, national defense, or national
     security. 18 U.S.C. § 1030(c)(4)(A)(1).
28
                                        24
1    applies.    See Brekka, 581 F.3d at 1132.

2                      i.    Intentional Access

3                Plaintiff alleges that “Roe intentionally accessed

4    valuable Zoom information” stored in a computer, as did Ramsay,

5    Toon, and Neal.    (Compl. at 25, ¶ 120.)     Plaintiff further

6    alleges that defendants accessed the computer to email Power

7    protected information, which may evidence intent to access.

8    (Compl. at 25, ¶ 125.)     Taking the allegations to be true,

9    plaintiff successfully pleads defendants’ intentional access of a

10   computer.

11                     ii.   Lacking or Exceeding Authorization

12               “The CFAA is an ‘anti-hacking’ statute and not a

13   misappropriation statute.”     Hat World, Inc. v. Kelly, No. CIV. S-

14   12-01591 LKK, 2012 WL 3283486, at *5 (E.D. Cal. Aug. 10, 2012)

15   (quoting United States v. Nosal, 676 F.3d 854, 860 (9th Cir.

16   2012)).    “The plain language of the CFAA ‘target[s] the

17   unauthorized procurement or alteration of information, not its

18   misuse or misappropriation.’” Nosal, 676 F.3d at 863.        Therefore,

19   in the Ninth Circuit, “the phrase ‘exceeds authorized access’ in

20   the CFAA does not extend to violations of use restrictions.”          Id.
21               Plaintiff alleges that defendants accessed confidential

22   business information “in a manner that exceeded [each

23   defendant’s] original authorization.”        (Compl. at 25, ¶ 120.)

24   Defendants Roe, Ramsay, Neal, and Toon, however, were each

25   “permitted access to . . . Zoom’s trade secrets in Zoom’s efforts

26   to facilitate the delivery of Zoom’s services . . ., subject to
27   the terms set forth in the Employee Handbook.”       (Compl. at 17, ¶¶

28   82-85.)    Plaintiff thus pleads that the Employee Handbook
                                        25
1    restricted defendants’ use of the trade secrets, not defendants’

2    access to them.

3             Because plaintiff does not plead that defendants were

4    not authorized to access the confidential information, plaintiff

5    fails to satisfy this prong.   The court in Nosal considered facts

6    similar to the ones at hand.   Defendant David Nosal worked for an

7    executive search firm.   676 F.3d at 856.   “Shortly after [Nosal]

8    left the company, he convinced some of his former colleagues who

9    were still working [there] to help him start a competing

10   business.”   Id.   “The employees [then] used their log-in

11   credentials to download source lists, names and contact

12   information from a confidential database on the company's

13   computer, and then transferred the information to Nosal.”     Id.

14   Just as plaintiff alleges here, “[t]he employees were authorized

15   to access the database, but [the company] had a policy that

16   forbade disclosing confidential information.”   Id.   The Ninth

17   Circuit rejected the government's argument that the CFAA's phrase

18   “exceeds authorized access” “could refer to someone who has

19   unrestricted physical access to a computer, but is limited in the

20   use to which he can put the information.”   Id. at 867.    Instead,
21   the court found that an employee’s unauthorized disclosure or use

22   of information to which an employer has given an employee access

23   is alone insufficient to entertain a claim under CFAA.

24            This court concluded the same in Farmers Insurance

25   Exchange v. Steele Insurance Agency, No. 2:13-CV-00784-MCE, 2013

26   WL 3872950, at *19 (E.D. Cal. July 25, 2013).   Defendant McCarren
27   “accessed Farmers' computer system to download information

28   regarding Farmers' policyholders, including his entire customer
                                      26
1
     list, for the purpose of using this information after termination
2
     of his Agency Appointment Agreement.”   Id. at *2.    Because
3
     defendant “had permission to access Farmers' confidential
4
     proprietary information . . .,” this court concluded that
5
     “Defendant McCarren did not ‘exceed authorized access’ by
6
     accessing such information, although he may have used such
7
     information for an improper purpose.”   Id. at *19.    See also,
8
     Quad Knopf, Inc. v. S. Valley Biology Consulting, LLC, No. 1:13-
9
     CV-01262 AWI, 2014 WL 1333999, at *4 (E.D. Cal. Apr. 3, 2014)
10
     (finding that defendants did not exceed authorized access where
11
     defendants “were not permitted . . . to disseminate the
12
     information,” but nonetheless “clearly had permission to access
13
     the work product or other electronically stored information.”).
14
     Accordingly, plaintiff has failed to state facts sufficient to
15
     allege the second prong of § 1030(a)(2)(C) against all
16
     defendants.   The Complaint therefore does not state a cause of
17
     action under the CFAA upon which relief can be granted.
18
              IT IS THEREFORE ORDERED that defendants’ Motion to
19
     Dismiss (Docket No. 23) be, and the same hereby is, GRANTED IN
20
     PART as to the following claims: (1) breach of contract; (2)
21
     breach of implied covenant of good faith and fair dealing; (3)
22
     misappropriation of trade secrets in violation of the CUTSA; (4)
23
     misappropriation of trade secrets in violation of the DTSA; (5)
24
     intentional interference with contractual relations; (6) breach
25
     of fiduciary duty against defendants Ramsay, Neal, and Toon; (7)
26
     breach of duty of loyalty against defendants Ramsay, Neal, and
27
     Toon; (8) unfair business practices; and (9) violation of the
28
                                     27
1    CFAA.

2              IT IS FURTHER ORDERED that defendants’ Motion to

3    Dismiss be, and the same hereby is, DENIED IN PART as to the

4    following claims: (1) breach of fiduciary duty against defendant

5    Roe; and (2) breach of duty of loyalty against defendant Roe.

6              Zoom has twenty days from the date this order is signed

7    to file a First Amended Complaint, if it can do so consistent

8    with this Order.

9    Dated:   November 8, 2019

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                    28
